Per Curiam.
This is a motion to dismiss the appeal upon the ground that the appellant has failed to prepare, serve and file a printed brief within the time required by Rule 6 of this court: 35 Or. 593. The appeal having been perfected, the transcript was filed herein October 22, 1898, and the brief of appellant should have been served and filed within twenty days thereafter. But, although more than fifteen months have elapsed, no attempt has been made to comply with such requirement until after the motion to dismiss was interposed. By a cross motion, the appellant now seeks to be relieved from the default, basing his application upon an affidavit showing that he was without money or means to print the brief. This *80appears to be the only substantial ground assigned for the delay. But, upon an inspection of the record, we find that an order was obtained from the court below authorizing the printing of the brief at the expense of the county; and, as no other substantial reason is given for the delay, we think the appellant is not entitled to be relieved of the default. The motion to dismiss will, therefore, be allowed. Dismissed.